DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/360,017 filed on 6/28/2021 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority as a CON of Non-Provisional Application 16/210,948 filed on 12/5/2018 now Patent 11,055,313 B2.
Drawings
The Applicant's drawings filed on 6/28/2021 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 8/20/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.
Abstract Objection
The abstract of the disclosure is objected to because it should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. Correction is respectfully required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	As per claims 1, 9 and 17; the claims recite the feature “transmitting, to a plurality of nodes associated with the distributed key-value store, a second message comprising the sequence identifier associated with the first transaction; receiving, by the first node, one or more replies indicating receipt of the first message comprising the sequence identifier by one or more nodes of the plurality of nodes; and writing the first transaction to the distributed key-value store based at least in part on the one or more replies” which renders the claims indefinite. The claims provide no guidance as what condition or indication based on the one or more replies from one or more nodes of the plurality of nodes indicating receipt of the first message to write “the first transaction” into the distributed key-value store? Clarification is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection of the Abstract and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statemen of reasons for allowance:
	After conducting different searches in PE2E - SEARCH, Similarity Search, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“receiving, at the first node associated with the distributed key-value store, a first message from a write client device requesting writing of a first transaction to the distributed key-value store, the first message comprising a sequence identifier associated with the first transaction;
	transmitting, to a plurality of nodes associated with the distributed key-value store, a second message comprising the sequence identifier associated with the first transaction;
	receiving, by the first node, one or more replies indicating receipt of the first message comprising the sequence identifier by one or more nodes of the plurality of nodes; and
	writing the first transaction to the distributed key-value store based at least in part
on the one or more replies”, as recited in the independent claims 1, 9 and 17.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        10/21/2022